Citation Nr: 1717020	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for coronary artery disease to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2016, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with coronary artery disease, a form of ischemic heart disease.

2.  Service treatment records reflect no complaints or findings relevant to heart disease.

3.  The Veteran was assigned to Fighter Squadron 24 aboard the USS Hancock as an airman from September 1972 to September 1974.

3.  The Veteran's service did not include duty or visitation in the Republic of Vietnam, and therefore he is not entitled to a presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

4.  There is no Department of Defense or other evidence available to support claims of herbicide exposure based on contact with shipboard aircraft that flew over Vietnam or equipment that was used in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (a)(6)(iii).  Ischemic heart disease, including coronary artery disease, is one of the listed diseases.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313 (a).  VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, post-service treatment records document that the Veteran was diagnosed with coronary artery disease following a myocardial infarction in 1994, and ongoing VA and private treatment records dating through January 2016 show significant continued treatment for CAD and ischemic cardiomyopathy.  However, the Veteran does not contend that this disease had its onset in service, and service treatment records reflect no complaints or findings relevant to heart disease.  Therefore, the Board finds that the preponderance of the evidence is against a claim for service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran contends that he was exposed to herbicides while attached to Fighter Squadron 24 and serving aboard the USS Hancock as an aircraft mechanic in service and that this exposure has resulted in CAD.  He has submitted statements and testimony as to his belief that he was exposed to herbicides while working on aircraft that had returned from Vietnam.  He contends that he was exposed while unloading materials and packages that had come from Vietnam.

The Veteran's service personnel records confirm that he was an airman assigned to Fighter Squadron 24 aboard the USS Hancock from September 1972 to September 1974.  Also of record is a naval history of the USS Hancock, which shows that, from 1965 through 1972, the USS Hancock was a regular Vietnam War participant, making seven combat deployments.  A September 2013 response from the National Personnel Records Center reflected that it was unable to determine whether the Veteran served in the Republic of Vietnam but noted that he was attached to a unit, Fighter Squadron 24, that could have been assigned to a ship or to shore.  For Department of Defense purposes, the Fighter Squadron 24 unit to which the Veteran was attached was credited with Vietnam service for the periods from February 7, 1972, to March 9, 1972; from March 25, 1972 to May 2, 1972; and from August 27, 1972 to September 14, 1972.  

Because the Veteran's service did not include duty or visitation in the Republic of Vietnam, he is not entitled to a presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  Rather evidence must show that he was actually exposed to herbicides while on active duty.  Although the Veteran believes that he was exposed to herbicides by working on aircraft that had returned from Vietnam and while unloading materials and packages that had come from Vietnam, there is no Department of Defense or other evidence available to support claims of herbicide exposure based on shipboard aircraft that flew over Vietnam or equipment that was used in Vietnam.  See May 2009 Department of the Army, U.S. Army & Joint Services Records Research Center (JSRRC) Memorandum ("the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."); Manual M21-1, IV.ii.1.H.2.m.  As noted in a January 2016 Formal Finding by the RO, "there is no presumption of 'secondary exposure' based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam."

In this regard, VA has not established a presumption of second-hand exposure to Agent Orange through contact with equipment that was used in Vietnam.  The Board notes that effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  See 38 C.F.R. § 3.307 (a)(6)(v).  However, the Veteran in this case served in the Navy and has not alleged that he serviced C-123 aircraft that performed the spraying of herbicides; rather, his contention is based on coming into contact with aircraft and pilots of Fighter Squadron 24 that flew combat missions over Vietnam.

Moreover, the Veteran's own belief of his exposure through working on aircraft that flew over Vietnam or handling equipment once used in Vietnam is not competent evidence of actual exposure.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Whether aircraft of Fighter Squadron 24 or other equipment aboard the USS Hancock had been exposed to herbicides requires specialized military knowledge and is not the kind of information for which lay evidence is competent.  Thus, there is no probative evidence in this case that the Veteran was exposed to herbicides during service.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for service connection for coronary artery disease to include as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of the doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.



ORDER

Service connection for coronary artery disease to include as a result of herbicide exposure is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


